DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
     Applicant’s election without traverse of Invention I (Claims 1-7) in the reply filed on 3/26/2021 is acknowledged.
     Claims 8-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Drawings
     The originally filed drawings were received on 9/25/18.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.

     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘comprising’ should read ‘including’
Abstract, line 2- ‘comprises’ should read ‘includes’
Abstract, line 4- ‘comprising’ should read ‘including’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 4, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent Application Publication US 2017/0349343 A1).
     Wu et al. discloses a closure (See for example Abstract; Figures 4-8) comprising a top panel (See for example 14 in Figures 5-6) having an upper surface, a lower surface and an outer periphery; a skirt (See for example 13 in Figures 5-6) extending downwards from the outer periphery of the top panel, the skirt having an outer surface and an inner surface, the skirt outer surface and the top panel upper surface collectively comprising an external surface; and a design (See for example Figures 4-6; Paragraphs 0081-0083) covering at least part of the external surface, the design comprising a first design portion of a hologram (See for example holographic information layer 2 in Figure 4) and a second design portion without a hologram (See for example ink information layer 3 in Figure 4; See also Figure 6 showing an example of such ink information observable from the inner side of the top panel 14 in Figure 5).  Wu et al further discloses the first design portion does not cover any of the skirt outer surface (See for example Figures 4-6; Paragraphs 0081-0083; It is noted that the anti-counterfeiting label shown in Figure 4 is attached to the outer surface of the top panel in Figure 5.); the second design portion .

Allowable Subject Matter
     Claims 2-3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4767016 to Cook, Jr. et al.
WO 02/44047 A1 to Machnicki.
U.S. Patent No. 6254247 to Carson.
U.S. Patent Application Publication US 2015/0132081 A1 to Bonfoey.
U.S. Patent No. 6568548 to Minnette et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/2/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872